Citation Nr: 0321118	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  02-01 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date, prior to January 20, 1998, 
for a grant of a 100 percent evaluation for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew


ATTORNEY FOR THE BOARD

C. Eckart


INTRODUCTION

The appellant served on active duty from May 1969 to February 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a 100 percent 
evaluation for PTSD, effective January 20, 1998.  Prior to 
January 20, 1998 a 50 percent evaluation for PTSD was 
assigned from August 10, 1992.  

The above assignment of a 100 percent rating rendered moot an 
appeal of a claim for entitlement to a rating in excess of 50 
percent for PTSD that the Board remanded for further 
development in December 1998.  

In a February 2003 VA Form 646, the veteran's representative 
submitted a statement on his behalf addressing an issue of 
entitlement to an earlier effective date prior to August 10, 
1992, for a grant of service connection for PTSD.  This 
serves as a notice of disagreement with the RO's January 2003 
rating decision that denied an effective date prior to August 
10, 1992, for a grant of service connection for PTSD.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

Upon review of the evidence, the Board finds that due process 
concerns require a remand in this matter.  

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).

Among other things, the CAFC held that providing a 30-day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b).

The current appeal that has been perfected for Board 
consideration is the issue of entitlement to an effective 
date prior to January 20, 1998, for a grant of a 100 percent 
evaluation for PTSD.  In June 2001, the RO sent the veteran a 
VCAA notification letter pursuant to Quartuccio, which 
addressed an issue that was not on appeal, that of 
entitlement to an effective date prior to August 10, 1992 for 
grant of service connection for PTSD.  Therefore, the RO's 
letter was not consistent with the requirements of Disabled 
American Veterans, et al.

Furthermore, the Board notes that potentially pertinent 
evidence appears to not have been fully obtained.  In a 
December 1998 remand addressing the now moot issue of 
entitlement to a rating in excess of 50 percent for PTSD, the 
Board requested the RO obtain evidence including complete 
records from the Social Security Administration (SSA) and VA 
records from October 1995.  


Records from the SSA up to the end of 1986 appear to have 
been obtained.  However prior to obtaining all the requested 
records, the RO awarded a 100 percent evaluation in its 
December 1999 rating decision.  The Board finds that these 
records, particularly those of VA treatment could be 
pertinent for the purposes of assigning an effective date.  

Furthermore as noted in the introduction above, the veteran's 
service representative has, in effect, submitted a timely 
notice of disagreement as to the January 2003 rating decision 
determination wherein the RO denied entitlement to an 
effective date, prior to August 10, 1992 for a grant of 
service connection for PTSD.

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Manlincon v. West, 12 Vet. App. 238 (1999).

In the veteran's case at hand, the RO has not had an 
opportunity to issue a statement of the case as to the issue 
of entitlement to an effective date earlier than August 10, 
1992, for a grant of service connection for PTSD.

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  




The RO should advise the appellant that 
he has up to one year after a VCAA notice 
letter is provided to submit additional 
evidence, and that, if the case is 
returned to the Board, the Board will not 
be able to adjudicate the claim prior to 
the expiration of the one-year time 
period unless the appellant indicates 
that he has no additional evidence to 
submit or waives the one-year response 
period.

3.  The RO should contact the Tuscaloosa 
VAMC and request copies of all 
medical/clinical reports pertaining to 
treatment provided to the appellant which 
this facility has in its possession, as 
alluded to above.  Efforts to obtain 
these records should be documented and 
any evidence received in response to this 
request should be associated with the 
claims folder.

4.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency subsequent to 1986 pertaining 
to an award of disability benefits to the 
appellant.  The RO should obtain copies 
of award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
appellant for SSA benefits.  The RO 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folder.


5.  The RO should issue a statement of 
the case as to entitlement to an 
effective date prior to August 10, 1992, 
for a grant of service connection for 
PTSD.  The veteran should be advised of 
the need to timely file a substantive 
appeal if he wishes appellate review.

6.  The RO should conduct any necessary 
development brought about by the 
appellant's response to the VCAA letter, 
and issue a supplemental statement of the 
case addressing the issue of an earlier 
effective date for a 100 percent 
evaluation of PTSD, if necessary.  The 
supplemental statement of the case should 
include a review of this matter under the 
VCAA.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified by 
the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


